

116 HR 8666 IH: No Small Business Aid for China Act
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8666IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Mr. Jacobs introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo prohibit certain business concerns from receiving assistance from the Small Business Administration, and for other purposes.1.Short titleThis Act may be cited as the No Small Business Aid for China Act.2.Prohibition on affiliation with the People's Republic of China(a)In generalSection 3(a) of the Small Business Act (15 U.S.C. 632(a)) is amended by adding at the end the following:(10)Prohibition on affiliation with the People's Republic of ChinaFor purposes of this Act, a small business concern may not—(A)be headquartered in the People's Republic of China;(B)have more than 25 percent of the voting stock of the small business concern owned by affiliates that are citizens of or organized under the laws of the People's Republic of China; or(C)be known to be associated with human rights violations that have occurred in Xinjiang Province, China..(b)Regulations and guidanceNot later than 6 months after the date of the enactment of this Act, the Administrator of the Small Business Administration shall amend the regulations and guidance of the Administration, including sections 120.100, 120.110, and 121.105 of title 13, Code of Federal Regulations, to carry out the amendment made by this Act.